OPINION — AG — ** OKLAHOMA WHEAT COMMISSION — FEDERAL AGENCIES — PUBLIC FUNDS ** (1) THE OKLAHOMA WHEAT COMMISSION MAY USE FUNDS AT ITS DISPOSAL TO PROVIDE INFORMATION TO AND DISCUSS PROBLEMS WITH THE UNITED STATES DEPARTMENT OF AGRICULTURE, AND OTHER GOVERNMENT AGENCIES OR PRIVATE ORGANIZATIONS FOR THE PURPOSE OF FACILITATING THE MARKETING OF WHEAT; PROVIDED THAT THE INFORMATION FURNISHED AND/OR THE DISCUSSION DOES 'NOT' BECOME " LOBBYING " AS DEFINED IN 74 Ohio St. 4001 [74-4001](8) (2) THE COMMISSION MAY USE FUNDS AT ITS DISPOSAL TO PROVIDE INFORMATION TO AND DISCUSS WHEAT PRODUCTION WITH THE UNITED STATES DEPARTMENT OF AGRICULTURE, AND OTHER GOVERNMENT AGENCIES OR PRIVATE ORGANIZATIONS FOR THE PURPOSE OF ADDRESSING PRODUCTION ISSUES THAT AFFECT MARKETING; PROVIDED THAT THE INFORMATION FURNISHED AND/OR THE DISCUSSION DOES 'NOT' BECOME " LOBBYING " AS DEFINED IN 74 Ohio St. 4001 [74-4001](8) (3) THE COMMISSION MAY NOT USE FUNDS AT ITS DISPOSAL TO REQUEST ELECTED OFFICIALS TO ENCOURAGE FEDERAL AGENCIES TO RESOLVE WHEAT MARKETING PROBLEMS, AS SUCH AN EXPENDITURE WOULD BE FOR " DIRECT LOBBYING " WHICH IS SPECIFICALLY PROHIBITED UNDER 2 Ohio St. 1029 [2-1029](4) (4) THE COMMISSION MAY USE FUNDS AT ITS DISPOSAL TO PROVIDE INFORMATION TO STATE LEGISLATORS CONCERNING WHEAT MARKETING PROBLEMS WHEN THE COMMISSION IS RECOMMENDING AMENDMENTS TO THE OKLAHOMA WHEAT RESOURCES ACT, 2 Ohio St. 1021 [2-1021] ET SEQ., IN ORDER TO DEAL WITH SUCH PROBLEMS. (LOBBY, LOBBYIST, AGRICULTURE, FEDERAL AGENCY, PRIVATE INDIVIDUALS, PRIVATE CORPORATIONS, EXPENDITURES) CITE: 2 Ohio St. 1029 [2-1029], 2 Ohio St. 1029 [2-1029](A), 2 Ohio St. 1021 [2-1021] — 2 Ohio St. 1038 [2-1038], 25 Ohio St. 1 [25-1], 25 Ohio St. 2 [25-2], 74 Ohio St. 4001 [74-4001] [74-4001], 74 Ohio St. 4001 [74-4001](10), ARTICLE X, SECTION 14 , OPINION NO. 79-263, OPINION NO. 82-071 (VICTOR N. BIRD)